Citation Nr: 1618779	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served from June 1978 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A videoconference hearing was held before the undersigned Veterans Law Judge in December 2014.  A transcript of that hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of RO initial consideration. 

A hearing was held before a Decision Review Officer (DRO) at the RO in December 2013, and a transcript of the proceeding is of record.

In December 2015, the Board remanded the matter to the AOJ for evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  A review of the documents in Virtual VA reveals documents which are irrelevant to the issues on appeal or are duplicative of the record contained in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain compliance with the Board's prior remand.  The Board is obligated by law to ensure that the AOJ complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  AOJ compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  In the December 2015 remand, the Board directed the AOJ to contact a private audiologist to determine whether the speech discrimination scores obtained in an April 2014 private audiometry report were obtained using the Maryland CNC test.  In this effort, the Board instructed the AOJ to obtain any necessary authorization from the Veteran.  

In a February 2016 VA consult report, it was noted that the ENT clinic was contacted but declined to provide information citing to HIPAA.  There is no indicating in the file that the Veteran was contacted to provide an authorization.  This must be done.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to provide a proper authorization for the ENT clinic to release the information regarding the April 2014 audiology examination, including an interpretation of the graph results and whether speech discrimination testing was conducted using the Maryland CNC test.  

2.  Contact the audiologist who conducted the April 2014 private audiogram.  He or she should be asked to clarify whether speech discrimination testing was conducted using the Maryland CNC test.  In addition, the audiologist must be asked to provide an interpretation of the graph results.  All attempts to seek clarification and any response received must be documented in the claims file.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




